IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                           )       No. 79846-4
                                               )
                          Respondent,          )       DIVISION ONE
                                               )
                 v.                            )
                                               )
MATTHIE, ANDREW EARL,                          )       UNPUBLISHED OPINION
DOB: 11/15/1987,                               )
                                               )
                          Appellant.           )

      BOWMAN, J. — A jury convicted Andrew Earl Matthie of sex crimes

involving a minor. The trial court imposed a standard-range indeterminate

sentence and lifetime crime-related community custody conditions, including a

requirement that Matthie disclose his sex offender status prior to any sexual

contact. Matthie argues this prohibition is superfluous to his other community

custody conditions and therefore not necessary to accomplish the needs of the

State. Because the condition serves legitimate government interests beyond

those of Matthie’s other community custody conditions, we affirm.

                                          FACTS

      A jury convicted Matthie of one count of first degree rape of a child and

one count of first degree child molestation. The convictions arose from an

incident in which Matthie sexually molested the 10-year-old daughter of his family

friend and landlord. The court imposed a standard-range indeterminate sentence



      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79846-4-I/2

of 93 months to life.

       At sentencing, the State requested several crime-related community

custody conditions designed to limit Matthie’s unsupervised contact with minors.

One of the conditions read:

       Do not date women nor form relationships with families who have
       minor children, as directed by the supervising Community
       Corrections Officer. Disclose sex offender status prior to any
       sexual contact. Sexual contact in a relationship is prohibited until
       the treatment provider/Community Corrections Officer approves of
       such.

       Matthie objected to the requirement that he seek approval of the

Department of Corrections (DOC) before engaging in sexual activity. Defense

counsel argued:

       Mr. Matthie’s going to be on lifetime supervision, so at some point,
       and Your Honor, it’s likely he’s going to complete the treatment
       program while at DOC, but since he’s going to be on lifetime
       probation I think in particular considering that this offense does not
       involve adults, I don’t believe that DOC should have the discretion
       for the rest of his life to tell him whether or not he can engage in
       sexual activity with somebody who’s aware that he’s a sex offender
       and who doesn’t have minor children.

       The trial court agreed with defense and did not require that Matthie seek

approval by a treatment provider or DOC before sexual contact. Instead, the

court ordered several lifetime community custody conditions, including that

Matthie cannot “initiate or prolong contact with minor children” unless supervised

by an adult with knowledge of the offense; that he cannot “date women nor form

relationships with families who have minor children, as directed by the

supervising Community Corrections Officer”; that he cannot “remain overnight in

a residence where minor children live or are spending the night”; and that he

must “[d]isclose sex offender status prior to any sexual contact.”


                                         2
No. 79846-4-I/3

                                     ANALYSIS

       Matthie challenges the community custody condition requiring him to

disclose his sex offender status prior to sexual contact with adult partners. A

sentencing court may impose crime-related prohibitions as conditions of

community custody. RCW 9.94A.703(3)(f); State v. Padilla, 190 Wn.2d 672, 682,

416 P.3d 712 (2018). A crime-related prohibition “directly relates to the

circumstances of the crime for which the offender has been convicted.” RCW

9.94A.030(10). However, “[t]here is no requirement that the condition be

factually identical to the crime. If there is a reasonable basis for the condition,

the court will uphold it.” Padilla, 190 Wn.2d at 683.1 We review community

custody conditions for abuse of discretion and will reverse only if they are

manifestly unreasonable. Padilla, 190 Wn.2d at 677. Conditions “are usually

upheld if reasonably crime related.” State v. Warren, 165 Wn.2d 17, 32, 195

P.3d 940 (2008). An unconstitutional condition is an abuse of discretion. Padilla,

190 Wn.2d at 677.

       Community custody conditions that require an offender to speak implicate

the First Amendment to the United States Constitution through the compelled

speech doctrine. State v. K.H.-H., 185 Wn.2d 745, 748-49, 374 P.3d 1141

(2016). Conditions that interfere with fundamental constitutional rights must be

both “reasonably necessary to accomplish the essential needs of the State” and

“sensitively imposed.” Warren, 165 Wn.2d at 32.

       Matthie does not question the court’s authority to restrict his relationships



       1   Citation omitted.


                                          3
No. 79846-4-I/4

with adults. See State v. Autrey, 136 Wn. App. 460, 468, 150 P.3d 580 (2006).

Nor does he dispute that the contested community custody condition is crime

related. Instead, he argues that the requirement to disclose his sex offender

status prior to sexual contact is superfluous and, therefore, not reasonably

necessary to accomplish the needs of the State or sensitively imposed.2 We

disagree.

            Several of Matthie’s community custody conditions limit his contact with

children. These include prohibitions on seeking employment or volunteer

positions involving minors, attending restaurants or church services that cater to

minors, and visiting parks and facilities that regularly host youth activities. The

conditions also prohibit Matthie from remaining overnight in a residence with

minor children as well as dating women or forming relationships with families with

children. Matthie contends these conditions that restrict his “dating and social

relationships and the places he may remain overnight . . . mean that his social

and intimate associations with other adults will never place him in proximity to

children.” But the requirement that Matthie inform his sexual partners of his

offender status serves a purpose beyond those of the other community custody

conditions. It provides notice to potential romantic partners who do not have


        2  The State argues we should decline to reach this issue under the invited error doctrine.
The invited error doctrine prevents a party from setting up an error at trial and then contesting it
on appeal. State v. Henderson, 114 Wn.2d 867, 870, 792 P.2d 514 (1990). However, invited
error does not preclude review where the trial court exceeded its sentencing authority:
         Even where a defendant clearly invited the challenged sentence by participating
         in a plea agreement, to the extent that he can show that the sentencing court
         exceeded its statutory authority, the invited error doctrine will not preclude
         appellate review.
State v. Mercado, 181 Wn. App. 624, 631, 326 P.3d 154 (2014). Because Matthie claims the
sentencing court exceeded its authority by imposing an unlawful community custody condition,
we will review the claim.


                                                 4
No. 79846-4-I/5

children of their own but may have relationships that would provide Matthie

access to minors. For example, the disclosure requirement provides notice to

partners who may be responsible for the safety of live-in or visiting minors and

minors who are present in the home but not remaining overnight. The condition

is also the only affirmative requirement that Matthie put potential romantic

partners on notice that they may need to take steps to protect minors in their

care. Indeed, defense counsel stressed the importance of knowledge of

Matthie’s sex offender status when he argued against the requirement that

Matthie obtain permission from DOC prior to engaging in sexual activity. He

reasoned that DOC should not have discretion to tell Matthie “whether or not he

can engage in sexual activity with somebody who’s aware that he’s a sex

offender and who doesn’t have minor children.”

       The requirement that Matthie inform potential romantic partners of his

offender status was not superfluous, was reasonably necessary to accomplish

the legitimate state interest of preventing sex offenses against minors, and was

sensitively imposed. The community custody condition is affirmed.




WE CONCUR:




                                         5